Citation Nr: 1527332	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  10-45 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.

4.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

5.  Entitlement to service connection for neuropathy of the upper and lower extremities.

6.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Collin A. Douglas, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to September 1969, including service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In an August 2009 statement the Veteran raised the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for diminished eyesight.  This issue has not been adjudicated by the RO and, therefore, is referred for RO consideration.

The reopened claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 1992 RO rating decision denied the appellant's claim of entitlement to service connection for PTSD.  The appellant was notified of the decision in May 1992 but did submit additional evidence within one year of that determination and did not perfect an appeal of the decision.

2.  Evidence associated with the claims file after the final denial in April 1992 is neither cumulative nor redundant of the evidence of record at that time and, when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.

3.  A July 1994 RO rating decision denied the appellant's claim of entitlement to service connection for a skin disorder.  The appellant was notified of the decision in August 1994 but did submit additional evidence within one year of that determination and did not perfect an appeal of the decision.

4.  Evidence associated with the claims file after the final denial in July 1994 is neither cumulative nor redundant of the evidence of record at that time and, when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for a skin disorder.

5.  Diabetes mellitus is presumed to have been incurred in service.

6.  The competent and probative medical evidence of record establishes that the Veteran's peripheral neuropathy of the upper and lower extremities is related to the service-connected diabetes mellitus.

7.  The competent and probative medical evidence of record establishes that the Veteran's skin disorder is related to the service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The April 1992 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the April 1992 RO rating decision in connection with the Veteran's request to reopen a claim of service connection for PTSD is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The July 1994 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

4.  Evidence received since the July 1994 RO rating decision in connection with the Veteran's request to reopen a claim of service connection for a skin disorder is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

5.  The criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

6.  The criteria for service connection for peripheral neuropathy of the upper and lower extremities, due to service connected diabetes mellitus, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).

7.  The criteria for service connection for skin disability, due to service connected diabetes mellitus, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Applications to Reopen

The Veteran seeks to reopen claims of entitlement to service connection for PTSD and skin rash.

The claim of entitlement to service connection for PTSD was previously denied in a RO rating decision dated in April 1992.  The basis of the denial was that PTSD was not found on neuropsychiatric examination.  The evidence associated with the claims file at the time of the denial included service treatment records and reports of VA medical examinations.  The Veteran was notified of the decision in May 1992.

The claim of entitlement to service connection for skin disorder was previously denied in a RO rating decision dated in July 1994.  The basis of the denial was that the Veteran's service treatment records were negative for complaint, treatment or diagnosis of a chronic skin rash and the Veteran's rash, diagnosed as eczema, was not associated with exposure to herbicides.  The evidence associated with the claims file at the time of the denial included service treatment records and reports of VA medical examinations.  The Veteran was notified of the decision in August 1994.

The Veteran did not submit new and material evidence within one year of the initial rating decisions and did perfect an appeal; the rating decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103. 

The claims may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence received since the prior final denials include VA treatment records and additional VA medical examination reports.  The treatment records reveal a diagnosis of PTSD and a VA medical examination report dated in August 2010 that associates the Veteran's skin disorder with the Veteran's diabetes mellitus, for which service connection is granted below.

This evidence is new in that it was not of record at the time of the prior final denial.  In addition, it is material as it relates to a previously unestablished fact, that the Veteran has been diagnosed with PTSD and that the Veteran's skin disorder is related to his diabetes mellitus.  As new and material evidence has been received, the claims are reopened.

III.  Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e). 

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The listed diseases include Chloracne or other acneform disease consistent with chloracne and Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

A.  Diabetes Mellitus

The Veteran seeks entitlement to service connection for diabetes mellitus.  His service personnel records reveal that he was stationed in the Republic of Vietnam from June 1967 to June 1968.  Post service treatment records reveal a diagnosis of diabetes mellitus.  A November 2011 physician's statement indicates that the Veteran's diabetes is controllable with diet, warranting an evaluation of at least 10 percent disabling pursuant to 38 C.F.R. § 4.120, Diagnostic Code 7913.  As the Veteran served in the Republic of Vietnam and, therefore, is presumed to have been exposed to herbicide, and is diagnosed with diabetes mellitus that has manifested at least a 10 percent disability by virtue of being controllable with diet, service connection for diabetes mellitus is granted.

B.  Neuropathy

The Veteran seeks service connection for neuropathy of the upper and lower extremities.  In a medical examination report dated in August 2010, the Veteran was diagnosed with peripheral neuropathy of the upper and lower extremities.  The examiner found that the Veteran's neurological problems were diabetic neuropathy and that it is at least as likely as not a complication of the Veteran's diabetes.  The examiner explained that this was because the condition is due to the neurovascular complications of diabetes.  As service connection for diabetes mellitus is granted above and as the Veteran's peripheral neuropathy of the upper and lower extremities is due to his diabetes mellitus, service connection for peripheral neuropathy of the upper and lower extremities, as secondary to diabetes mellitus, is granted.

C.  Skin

The Veteran seeks service connection for a skin disability.  In a medical examination report dated in August 2010, the Veteran was diagnosed with atopic dermatitis.  The examiner rendered the opinion that the Veteran's skin condition is at least as likely as not a complication of diabetes because it is due to microvascular complications related to diabetes.  As service connection for diabetes mellitus is granted above and as the Veteran's skin disability has been associated with his diabetes mellitus, service connection for a skin disability is granted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a skin rash is reopened.

Service connection for diabetes mellitus, type II, is granted.

Service connection for neuropathy of the upper and lower extremities is granted.

Service connection for a skin disability is granted.


REMAND

A July 2010 letter from the Social Security Administration (SSA) reveals that the Veteran was granted benefits.  In addition, the decision awarding the Veteran SSA benefits has been associated with the claims file.  However, review of the claims file does not reveal that any attempt was made to obtain complete records from SSA which might pertain to the Veteran's current claim.  If there exists a reasonable possibility that the SSA records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  On remand, after obtaining any necessary authorization, attempts must be made to obtain any SSA records regarding the Veteran.

The Veteran has competently reported that he was exposed to incoming enemy fire while in service.  However, attempts to verify the Veteran's stressor have not been undertaken.  As such, the Veteran must be contacted and asked to provide detailed information regarding his claimed stressor.  Thereafter, attempts must be made to verify the reported stressor by forwarding the information provided by the Veteran to the Joint Services Records Research Center (JSRRC), the entity that is charged with attempting to verify stressors for this service branch.

The Veteran has been afforded VA medical examinations regarding whether he has PTSD due to his active service.  However, these examinations do not find a diagnosis of PTSD and, therefore, do not provide an opinion.  Furthermore, the examinations do not provide an opinion regarding whether the Veteran's depression is related to his active service.  However, it is noted that the examiner in September 2010 finds that the Veteran's behavioral changes are the result of substance abuse and dependence.  As such, on remand, the Veteran must be afforded another VA medical examination regarding the etiology of his acquired psychiatric disorder.  38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Review of the claims file reveals that the Veteran receives continuous treatment from VA.  On remand, attempts must be made to obtain and associate with the claims file VA treatment records regarding the Veteran that are dated since April 2015.  38 C.F.R. § 3.159.

The record includes two VA Forms 9 dated in November 2010; one handwritten, one typed.  One the first form, the Veteran noted he did not want a hearing; however, on the second form, he indicated that he desired a hearing at his local RO.  To date the Veteran has not been provided a hearing before a Veterans Law Judge.  Accordingly, if after the development ordered above the claim remains denied, the Veteran should be contacted to see if he still wants a hearing.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since April 2015.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Take all appropriate action to request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.

3.  Contact the Veteran and request that the Veteran provide additional information regarding his reported stressor.

4.  Thereafter, forward all information provided by the Veteran concerning his claimed in-service stressors to the JSRRC and/or any other appropriate entity and request that attempts be made to corroborate the stressors.  

5.  Thereafter, afford the Veteran an appropriate VA examination(s) to determine the nature, extent, onset and etiology of the Veteran's claimed acquired psychiatric disorder.  The claims folder and copies of all pertinent records should be made available to the examiner for review. All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the lay statements of record and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any acquired psychiatric disorder found to be present is related to or had its onset during service.  The rationale for all opinions expressed should be provided in a legible report.

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated, to include all evidence received since the statement of the case.  If the claim remains denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

7.  Thereafter, if and only if the claim remains denied, the RO must schedule the Veteran for the requested hearing before the Board at the RO in the order that this original request for a hearing was received.  The Veteran and his representative must be provided proper notice of the date and time of the scheduled hearing and the notification must be documented in the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


